Case 0:20-cv-62266-RAR Document 20 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-62266-RAR

  HOWARD COHAN,

         Plaintiff,

  v.

  WESTVIEW STATION PROPERTY, LLC
  d/b/a WESTVIEW MARATHON,

        Defendant.
  _______________________________________ /

                                     ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon the Plaintiff’s Notice of Voluntary Dismissal

  with Prejudice [ECF No. 19] (“Notice”). The Court having reviewed the Notice, the record, and

  being otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that this case is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of March, 2021.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE



  cc:    counsel of record
